Citation Nr: 1202912	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-31 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1968, including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The issue of entitlement to total disability rating based on individual unemployability (TDIU) has been raised by the record (November 2011 private evaluation), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.   In May 2010, the Board denied an appeal for a psychiatric disorder, claimed as PTSD.

2.  In July 2011, the Veterans Claims Court reversed the Board's decision and ordered that PTSD be granted.


CONCLUSION OF LAW

Pursuant to a July 2011 Memorandum Decision, an acquired psychiatric disorder, to include PTSD and depression, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2005, the Veteran filed a claim for, among other things, PTSD, which was denied by the RO in December 2006.  He appealed.  In January 2010, he testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In May 2010, the Board denied the appeal.

The Veteran appealed to the Veterans Claims Court.  In July 2011, the Court reversed the Board's May 2010 decision and remanded "the matter to the Board with directions to award service connection for PTSD and determine an appropriate disability rating and effective date."  This decision effectuates the Court's order.

The Court also directed the Board to consider a claim for entitlement to service connection for depression, which is also granted.  As the Board does not establish a disability rating or effective date in the first instance, the RO will establish these in due course.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


